DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 22 June 2022.
Claims 1, 4 – 6, 13, and 16 – 17 are pending. Claims 2 – 3, 7 – 12, 14 – 15, and 18 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (JP 2008 238331A).

Regarding claim 1, Aoki discloses a striking tool (101, fig. 1), comprising:
a cylindrical tool holder (137, fig. 1) configured to hold a tip tool (119, fig. 1) and having a longitudinal axis (A, annotated fig. 1); 
a motor (111, fig. 1); 
a piston (129, fig. 2) configured to reciprocate with rotation from the motor (111) ([0017]); 
a striker (115, fig. 2) configured to reciprocate in cooperation with the piston (129) ([0019]); 
an intermediate member (145, fig. 2) in the tool holder (137) between the striker (115) and an end of the tool holder (137) configured to receive the tip tool (119), the intermediate member tool (145), configured to reciprocate in the tool holder (37) ([0019]), configured to come in contact with a rear end of the tip tool (119) at a normal strike to indirectly transmit a strike from the striker (115) to the tip tool (119) ([0019]), and including 
a larger-diameter portion (145a, fig. 2) configured to slide on an inner surface of the tool holder (137), and 
a smaller-diameter portion (145b, fig. 2) protruding frontward from the larger-diameter portion (145a); and 
a first ring member (155, fig. 2) and a second ring member (157, fig. 2) in the tool holder (137) at a front of the larger-diameter portion (145a) and between the tool holder (137) and the larger-diameter portion (145a) in directions parallel to the longitudinal axis (A) (best seen in fig. 2), wherein:
the first ring member (155) and the second ring member (157) are side-by-side along the longitudinal axis (A) (best seen in fig. 2); 
the first ring member (155) and the second ring member (157) are made of metal ([0020] describes washers 155, 157 as made of metal); 
the first ring member (155) and the second ring member (157) are not integrally connected (Fig. 2 shows the front metal washer 155  and the rear metal washer 157 not integrally connected to each other and separated by the rubber ring 153.  Moreover, [0020], ll. 292 – 295 describes “a hard front metal washer 155 joined to the axial front side of the rubber ring 153, and an axial rear side of the rubber ring 153” forming “a unit component made of a hardened rear metal washer”.  However, the plain definition of the term, “joined”, is “to put or bring together so as to form a unit” – Merriam Webster dictionary, wherein the term, “joined” does not necessarily mean connected or attached, only that the front metal washer 155, the rubber ring 153, and the rear metal washer 157 are put or brought together to form a unit.  Moreover, Aoki is silent regarding any adhesive or attachment means between the front metal washer 155, the rubber ring 153, and the rear metal washer 157 indicating the front metal washer 155, the rubber ring 153, and the rear metal washer 157 are connected or attached) and each of the first ring member (155) and the second ring member (157) can move independently of another of the first ring member and the second ring member along the longitudinal axis (A) relative to the tool holder (137) (Even though [0020], ll. 296 – 299 describes the axial front end of the front metal washer 155 is in contact with the stepped portion of the tool holder 137, and the axial rear end of the rear metal washer 157 is in contact with the stop ring 159 as a movement restricting member attached to the tool holder, [0021] describes when the hammer bit 119 is pushed backwards into the tool holder 137, the hammer bit 119 elastically connects with the rubber ring 153 in between the front metal washer 155 and the rear metal washer 157, wherein one having ordinary skill in the art would recognize that in order for the hammer bit 119 to elastically connect with the rubber ring 153, which the examiner interprets as the hammer bit 119 compressing the rubber ring 153, the front metal washer 155 between the hammer bit 119 and the rubber ring 153 would have to be able to move in the front-rear direction relative to the tool holder 137.  Likewise, [0027], ll. 411 – 413 describes stop wheel 159 only restricting rear metal washer 157 from moving backwards thus in the same way as front metal washer 155 is movable in the front-rear direction relative to the tool holder 137, the examiner deems when the tapered face of impact bolt 145 impacts the tapered face of rear metal washer 157, rear metal washer moves in the front-rear direction relative to the tool holder 137 as the impact of impact bolt 145 compresses rubber ring 153).
 
Regarding claim 4, Aoki discloses the smaller-diameter portion (145b) protruding frontward from the larger diameter portion (145a) to be is loosely received in the ring members (155, 157) ([0020], ll. 294 – 295).

Regarding claim 5 and claim 13, Aoki discloses the tool holder (137) includes an annular tapered step (Annotated fig. 2 shows the tool holder 137 at location A having a slight taper in the stepped portion of the tool holder 137), and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step (Annotated fig. 2 shows the front surface of front metal washer 155 having a slight tapered surface shaped in conformance with the slight taper in the stepped portion of the tool holder 137 and in contact with the slight taper in the stepped portion of the tool holder 137).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claim 5 and claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Ullrich et al. (US 8,272,453 B2), hereinafter Ullrich.
Regarding claim 5 and claim 13, Aoki does not explicitly disclose the tool holder includes an annular tapered step, and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step.
However, Ullrich teaches the tool holder (52, fig. 1) includes an annular tapered step (C, annotated fig. 2), and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step (Annotated fig. 2 shows the front surface of the idling ring 86 having a tapered surface D shaped in conformance with the annular tapered step C of the tool holder 52 and in contact with the annular tapered step C of the tool holder 52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the striking tool, as disclosed by Aoki, with the tool holder includes an annular tapered step, and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step, as taught by Ullrich, with the motivation to reduce the stress concentration in the annular step of the tool holder and to provide a ring with a surface shaped in conformance with the annular step to reduce wear on the ring from abrasion.

Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Wanner (GB 1,424,473), or in the alternative, as being unpatentable over Aoki, in view of Ullrich, in further view of Wanner.

Regarding claim 6, claim 16, and claim 17, Aoki discloses the invention as recited in claim 1, claim 4, and claim 5, respectively, or in the alternative, Aoki, as modified by Ullrich, discloses the invention as recited in claim 5.
Aoki and Aoki, as modified by Ullrich, does not explicitly disclose the tool holder includes a resistor configured to be in contact with the intermediate member in a non-strike state and to apply resistance against reciprocation of the intermediate member.
However, Wanner teaches the tool holder (14, fig. 2) includes a resistor (37, fig. 2) configured to be in contact with the intermediate member (21, fig. 2) in a non-strike state and to apply resistance against reciprocation of the intermediate member (Pg. 3, ll. 109 – 116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the striking tool, as disclosed by Aoki, or in the alternative, Aoki, as modified by Ullrich, with the tool holder includes a resistor configured to be in contact with the intermediate member in a non-strike state and to apply resistance against reciprocation of the intermediate member, as taught by Wanner, with the motivation to prevent wear on the intermediate member when the tool tip is not inserted in the tool holder by retaining the intermediate member and preventing useless strikes of the striker on the intermediate member.

Response to Arguments
Applicant’s amendments and arguments, filed 26 May 2022, with respect to the claim objections of claims 1 and 4 have been fully considered and are persuasive.  The claim objections of claims 1 and 4 have been withdrawn. 
Applicant’s arguments, filed 26 May 2022, with respect to the rejection of claims 1,  4 – 6, 13, 16 and 17 under 35 USC §102(a)(1) have been fully considered and are unpersuasive.  
Applicant argues:
Starting with claim 1, importantly, claim 1 is amended above to recite that the "striking tool" includes "a first ring member and a second ring member in the tool holder at a front of the larger-diameter portion and between the tool holder and the larger-diameter portion in directions parallel to the longitudinal axis." Claim 1 is also amended to further define "the first ring member" and "the second ring member:" 
the first ring member and the second ring member are side-by-side along the longitudinal axis; 
the first ring member and the second ring member are made of metal; 
Application No. 16/809,636the first ring member and the second ring member are not integrally connected and each of the first ring member and the second ring member can move independently of another of the first ring member and the second ring member along the longitudinal axis relative to the tool holder. 
(See, e.g., paragraph [0021] of this application.) 

As discussed during the interview, in the Office Action, the Examiner asserts that hard front metal washer 155 and hard rear metal washer 157 of the Aoki tool correspond to the "at least two ring members" of claim 1, as claim 1 existed prior to the above amendments to claim 1. 

However, Applicant respectfully submits that hard front metal washer 155 and hard rear metal washer 157 do not include at least the following limitation of amended claim 1.
 
The above-quoted limitations include that "the first ring member and the second ring are not integrally connected." In contrast, according to at least paragraph [0020] of Aoki, hard front metal washer 155, rubber ring 153 and hard rear metal washer 157 are integrally formed, i.e., they are "a unit component." Indeed, Applicant submits that an accurate summary of paragraph [0020] of Aoki is (Applicant notes that Applicant's representative inaccurately represented, during the interview, that the following is an accurate translation, instead of a summary, of paragraph [0029]):
 
The positioning member 151 is a unit component that includes a ring-shaped rubber ring 153, a hard front metal washer 155 coupled to an axially front surface of the rubber ring 153, and a hard rear metal washer 157 coupled to an axially rear surface of the rubber ring 153. 

For at least that reason, Applicant respectfully submits that this rejection of claim 1 should be withdrawn and claim 1 should be allowed. 

In response to applicant’s argument that Aoki does not disclose the limitation, "the first ring member and the second ring member are not integrally connected", there is a preponderance of evidence in Aoki that the first ring member is not integrally connected to the second ring member – or in other words, the evidence that the first ring member is not integrally connected to the second ring member is more convincing than the evidence which is offered in opposition to it.  First, the plain meaning of the term, “integrally connected” is “linked [attach] together to form a unit”, and fig. 2 of Aoki shows the front metal washer 155 and the rear metal washer 157 separated by the rubber ring 153 and not directly linked or attached to each other to form a unit.  Second, [0020], ll. 292 – 295 of the Aoki translation describes “a hard front metal washer 155 joined to the axial front side of the rubber ring 153, and an axial rear side of the rubber ring 153” (emphasis added) forming “a unit component made of a hardened rear metal washer”, wherein the term, “joined”, defined as “to put or bring together so as to form a unit”, does not necessarily mean linked or attached, only that the front metal washer 155, the rubber ring 153, and the rear metal washer 157 are put or brought together to form a unit.  Lastly, Aoki is silent regarding any adhesive or attachment means between the front metal washer 155, the rubber ring 153, and the rear metal washer 157 indicating the front metal washer 155, the rubber ring 153, and the rear metal washer 157 are linked or attached.
In opposition, applicant argues that a more accurate translation of Aoki uses the term, “coupled”, instead of the term, “joined”; however, there is no evidence that applicant’s translation is more accurate.  The translation used in the rejection is provided by the European Patent Office (Espacenet), a recognized patent authority.  Applicant provides no reference to the origin of applicant’s translation or why applicant’s translation is more accurate than the translation provided by Espacenet, and thus its greater accuracy is mere speculation.
Therefore, in view of the evidence that the first ring member and the second ring member are spaced from each other and not directly linked or attached; that the Aoki translation states the first ring member, the rubber ring, and the second ring member are “joined” to form a unit wherein the term, “joined” does not necessarily mean the first ring member, the rubber ring, and the second ring member are linked or attached; and that there is no disclosure of any adhesive or attachment means between the first ring member, the rubber ring, and the second ring member,  when weighed against applicant’s evidence of a translation of unknown origin, the examiner maintains Aoki discloses the limitation, "the first ring member and the second ring member are not integrally connected.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        1 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731